DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.
Response to Amendment
The amendment was filed on 7/27/2021.
Claims 1-61 stand canceled. 
Response to Arguments
Applicant’s arguments, see Remarks on page 14-17, filed 7/15/2021, with respect to 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Positive Statement re 35 USC 101: The algorithm recited in claims is limited to the estimation of a motion model for target objects and is not directed to an abstract mathematical algorithm and therefore qualifies as statutory subject matter. 
Allowable Subject Matter
Claims 62-81 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 2010/0296705 discloses mapping range sensor data on image sensor data, receiving time and position data from a position determination device on board a mobile system, as well as the first range sensor data from the first range sensor on board the mobile system and the image data from the camera on board the mobile system, identify a first points cloud within said first range sensor data, relating to at least one object; produce a mask relating to said object and based on said first points cloud; map said mask on object image data relating to said same object as present in said image data from said at least one camera; perform a predetermined image processing technique on at least a portion of said object image data.; and US 9,383,753 discloses wide-view LIDAR with areas of special attention where first region of a scanning zone is scanned while emitting light pulses at a first pulse rate, and a second region of the scanning zone is scanned while emitting light pulses at a second pulse rate different from the first pulse rate.  Information from the LIDAR device indicative of the time delays between the emission of the light pulses and the reception of the corresponding returning light pulses is received.  A three dimensional point map is generated. However, these and other cited art of record fails to teach, disclose or suggest the limitation/feature of adjusting point clouds generated using at least one scanner, generating an adjusted point cloud based, at least in part, on the relocating of the one or more scanning points, determining an error distance of the adjusted point cloud; comparing the error distance to a threshold; and determining a maximum time period for generating the adjusted point cloud based on the comparison, as recited in claim 62 and corresponding claims 71 and 77. Dependent claims are allowed for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669